Exhibit 10.2

FORM OF

SINGLE OCCUPANCY

NET

LEASE AGREEMENT

FROM

CARRAMERICA REALTY OPERATING PARTNERSHIP, L.P.

LANDLORD

TO

NEW CINGULAR WIRELESS PCS, LLC

TENANT

PREMISES:

(Building 1) 14500 NE 87th Street

Redmond, Washington 98052

(Building 2) 14520 NE 87th Street

Redmond, Washington 98052

(Building 3) 14560 NE 87th Street

Redmond, Washington 98052

DATED: June 30, 2005



--------------------------------------------------------------------------------

FORM OF LEASE AGREEMENT

THIS AGREEMENT OF LEASE made this 30th day of June, 2005, between CARRAMERICA
REALTY OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (“Landlord”),
having an office at 10735 Willows Road N.E., Suite 100, Redmond, Washington
98052, and NEW CINGULAR WIRELESS PCS, LLC., a Delaware limited liability company
(“Tenant”), having an office at                                          
                               

WITNESSETH:

1. Premises Demised.

(Building 1) Landlord leases and demises to Tenant and Tenant hires from
Landlord the following space: approximately sixty thousand (60,000) rentable
square feet outlined on the plan attached as Exhibit A (the “Premises”) within
the 2-story building known as Building 1, West Willows Technology Center (the
“Building”). The street address of the Building is 14500 NE 87th Street,
Redmond, Washington 98052. The rentable square footage of the Premises shall be
the gross building area determined in accordance with BOMA standard Z61.1-1996
less major vertical penetrations. The Building is located on a parcel of land
described on the attached Exhibit B (the “Land”). The Land, Building, building
systems and other improvements, including Buildings 2 and 3, on the Land are
hereafter called the “Project”.

(Building 2) Landlord leases and demises to Tenant and Tenant hires from
Landlord the following space: approximately fifty-nine thousand eight hundred
thirty (59,830) rentable square feet outlined on the plan attached as Exhibit A
(the “Premises”) within the 2-story building known as Building 2, West Willows
Technology Center (the “Building”). The street address of the Building is 14520
NE 87th Street, Redmond, Washington 98052. The rentable square footage of the
Premises shall be the gross building area determined in accordance with BOMA
standard Z61.1-1996 less major vertical penetrations. The Building is located on
a parcel of land described on the attached Exhibit B (the “Land”). The Land,
Building, building systems and other improvements, including Buildings 1 and 3,
on the Land are hereafter called the “Project”.

(Building 3) Landlord leases and demises to Tenant and Tenant hires from
Landlord the following space: approximately thirty-six thousand
(36,000) rentable square feet outlined on the plan attached as Exhibit A (the
“Premises”) within the 2-story building known as Building 3, West Willows
Technology Center (the “Building”). The street address of the Building is 14560
NE 87th Street, Redmond, Washington 98052. The rentable square footage of the
Premises shall be the gross building area determined in accordance with BOMA
standard Z61.1-1996 less major vertical penetrations. The Building is located on
a parcel of land described on the attached Exhibit B (the “Land”). The Land,
Building, building systems and other improvements, including Buildings 1 and 2,
on the Land are hereafter called the “Project”.

2. Term.

(a) This Lease is contingent upon Landlord’s closing its purchase of the
Project, which closing is currently scheduled to occur on or before September 1,
2005. In the event that Landlord does not close its purchase of the Project by
October 31, 2005 this Lease shall automatically terminate, and neither party
shall have any liability to the other arising out of this Lease. If Landlord
determines at any time prior to October 31, 2005 that closing will not occur,
Landlord will give prompt written notice of such fact to Tenant and this Lease
will terminate upon receipt of such notice by Tenant.

(b) The primary term of this Lease shall be approximately eleven (11) years, to
commence on the closing date referenced in the preceding paragraph (the
“Commencement Date”). Landlord shall give Tenant prompt written notice of the
actual Commencement Date. The primary term will expire on the date (the
“Expiration Date”) which is the last day of the one hundred thirty-second
(132nd) full calendar month after the Commencement Date, unless sooner
terminated pursuant

 

2



--------------------------------------------------------------------------------

to the terms hereof. As used in this Lease, “Term” shall mean the primary term
and any duly exercised renewal term. The parties shall execute a Commencement
Date Confirmation substantially in the form of Exhibit C promptly following the
Commencement Date (or, if applicable, the Adjusted Commencement Date, as defined
below).

(c). (BUILDING 1 ONLY) Notwithstanding the foregoing, the parties acknowledge
that as of the date of this Lease Agreement, the Premises are currently subject
to an Industrial Real Estate Lease dated December 8, 1993, between the current
owner of the Project, Jack Martin, as landlord, and Plexus Corp., a Wisconsin
corporation (“Plexus”), successor-in-interest to SeaMED Corporation, a Delaware
corporation, as tenant (the “Existing Lease”), and further that pursuant to a
Sublease dated September 1, 1999, between Plexus and Tenant’s
predecessor-in-interest AT&T Corp., a New York corporation (the “Sublease”),
Tenant has subleased and is in current possession of the Premises. Pursuant to
its terms, the termination date of the Sublease is April 29, 2007. The parties
shall use commercially reasonable efforts to reach a mutually acceptable
agreement for termination of the Existing Lease, and accordingly the Sublease,
on or before the Commencement Date referenced in Paragraph 2(b), above, and in
any event, prior to April 29, 2007.

(d). (BUILDING 1 ONLY) In the event that the Existing Lease and Sublease shall
not have terminated on or before the Commencement Date referenced in Paragraph
2(b), then the Term of this Lease shall be adjusted such that it shall commence
on the first day following the termination date of the Existing Lease (the
“Adjusted Commencement Date”) and terminate on the last day of the 132nd full
calendar month following the date that Landlord shall have closed its purchase
of the Project. Tenant’s obligation for Fixed Rent as of such Adjusted
Commencement Date and throughout the balance of the primary term shall be
determined in accordance with the Fixed Rent schedule set forth in Paragraph
3(a) below as if the term of this Lease had in fact commenced on the date that
Landlord closed its purchase of the Project. By way of illustration and example,
should Landlord close its purchase of the Project on September 1, 2005 and the
Existing Lease terminate on December 31, 2006, then Tenant’s obligation for
Monthly Fixed Rent would be that applicable to Year 2, or $83,750.00 per month
for the months of January through August 2007, $86,250.00 per month commencing
on September 1, 2007, and continuing thereafter to be adjusted pursuant to said
Fixed Rent schedule. Notwithstanding the foregoing, in the event that the
Existing Lease should be terminated as a result of casualty, condemnation, or
Tenant’s failure to perform its obligations as Subtenant under the Sublease,
Landlord shall have the option likewise to terminate this Lease upon written
notice to Tenant, without limitation of any other rights and remedies otherwise
available to Landlord as a result of such termination. Tenant agrees timely to
perform its obligations under the Sublease so long as the same shall remain in
effect.

3. Rental.

(a) Types of Rent.

(i) Fixed Rent. Tenant covenants and agrees to pay Landlord rent at SIXTEEN AND
25/100 DOLLARS ($16.25) per rentable square foot for Year 1 of the primary term,
SIXTEEN AND 75/100 ($16.75) per rentable square foot for Year 2 of the primary
term, SEVENTEEN AND 25/100 DOLLARS ($17.25) per rentable square foot for Year 3
of the primary term, SEVENTEEN AND 75/100 ($17.75) for Year 4 of the primary
term, EIGHTEEN AND 25/100 ($18.25) for Year 5 of the primary term, EIGHTEEN AND
75/100 ($18.75) for Year 6 of the primary term, NINETEEN AND 25/100 ($19.25) for
Year 7 of the primary term, NINETEEN AND 75/100 ($19.75) for Year 8 of the
primary term, TWENTY AND 25/100 ($20.25) for Year 9 of the primary term, TWENTY
AND 75/100 ($20.75) for Year 10 of the primary term, and TWENTY-ONE AND 25/100
($21.25) for Year 11 of the primary term (the “Fixed Rent”).

 

3



--------------------------------------------------------------------------------

Accordingly, the Fixed Rent shall be as follows:

(BUILDING 1)

 

Lease Year    Annual Fixed Rent      Monthly Fixed Rent  

Year 1

   $ 975,000.00       $ 81,250.00   

Year 2

   $  1,005,000.00       $ 83,750.00   

Year 3

   $ 1,035,000.00       $ 86,250.00   

Year 4

   $ 1,065,000.00       $ 88,750.00   

Year 5

   $ 1,095,000.00       $ 91,520.00   

Year 6

   $ 1,125,000.00       $ 93,750.00   

Year 7

   $ 1,155,000.00       $ 96,250.00   

Year 8

   $ 1,185,000.00       $ 98,750.00   

Year 9

   $ 1,215,000.00       $  101,250.00   

Year 10

   $ 1,245,000.00       $ 103,750.00   

Year 11

   $ 1,275,000.00       $ 106,250.00   

(BUILDING 2)

 

Lease Year    Annual Fixed Rent      Monthly Fixed Rent  

Year 1

   $ 972,237.00       $ 81,019.79   

Year 2

   $ 1,002,152.50       $ 83,512.71   

Year 3

   $ 1,032,067.50       $ 86,005.63   

Year 4

   $ 1,061,982.50       $ 88,498.54   

Year 5

   $ 1,091,897.50       $ 90,991.46   

Year 6

   $ 1,121,812.50       $ 93,484.38   

Year 7

   $ 1,151,727.50       $ 95,977.29   

Year 8

   $ 1,181,642.50       $ 98,470.21   

Year 9

   $ 1,211,557.50       $ 100,963.12   

Year 10

   $ 1,241,472.50       $ 103,456.04   

Year 11

   $  1,271,387.50       $  105,948.95   

(BUILDING 3)

 

Lease Year    Annual Fixed Rent      Monthly Fixed Rent  

Year 1

   $  585,000.00       $  48,750.00   

Year 2

   $ 603,000.00       $ 50,250.00   

Year 3

   $ 621,000.00       $ 51,750.00   

Year 4

   $ 639,000.00       $ 53,250.00   

Year 5

   $ 657,000.00       $ 54,750.00   

Year 6

   $ 675,000.00       $ 56,250.00   

Year 7

   $ 693,000.00       $ 57,750.00   

Year 8

   $ 711,000.00       $ 59,250.00   

Year 9

   $ 729,000.00       $ 60,750.00   

Year 10

   $ 747,000.00       $ 62,250.00   

Year 11

   $ 765,000.00       $ 63,750.00   

The foregoing monthly Fixed Rent amounts shall be payable on or before the first
day of each month during the Lease term. Tenant shall also pay all other sums of
money that shall become due from Tenant under this Lease other than Fixed Rent,
including, without limitation, Operating Cost Share Rent and Tax Share Rent
(“Additional Rent”). As used in this Lease, “Rent” shall mean Fixed

 

4



--------------------------------------------------------------------------------

Rent and Additional Rent. Rent for any partial month during the term shall be
prorated. All Rent shall be paid by Tenant without offset or deduction of any
kind except as expressly permitted in Paragraph 28(c) of this Lease.
Notwithstanding the above, Fixed Rent for the first three (3) months following
the Commencement Date shall be abated and the payment of Fixed Rent shall begin
in month four.

(ii) Operating Cost Share Rent. Tenant covenants and agrees to pay to Landlord,
as Additional Rent, an amount equal to Tenant’s Proportionate Share of the
Operating Costs for the applicable calendar year of this Lease, paid monthly in
advance in an amount estimated by Landlord. The method for billing and payment
of Operating Costs is set forth in Paragraph 3(b), below, and the definition of
Operating Costs is set forth in Paragraph 12, below. As used herein, Tenant’s
Proportionate Share of Operating Costs relating specifically to the Building,
including, without limitation, HVAC maintenance and repairs, elevator
maintenance and repairs, window cleaning, property management fee and property
and loss of rents insurance, shall be 100%. Tenant’s Proportionate Share of
Operating Costs relating to the Project, including, without limitation,
landscape costs, parking lot maintenance, repair and lighting, and Landlord’s
liability insurance costs, shall be (Building 1-38.5% Building 2-38.4% Building
3-23.1%), based on a total of 155,830 rentable square feet in the Project. In
addition, Tenant’s Proportionate Share shall include an amount fairly and
equitably apportioned by Landlord, based on the rentable square feet in the
Premises and the total rentable square feet in Landlord’s Pacific Northwest
portfolio, of Landlord’s administrative and overhead costs.

(iii) Tax Share Rent. Tenant covenants and agrees to pay to Landlord, as
Additional Rent, an amount equal to Tenant’s Proportionate Share of Taxes for
the applicable calendar year of this Lease, paid monthly in an estimated amount.
The method for billing and payment of the Tax Share Rent is set forth in
Paragraph 3(b), below, and the definition of Taxes is set forth in Paragraph 12,
below. Tenant’s Proportionate Share of Taxes applicable to the Building and Land
shall be (Building 1-38.5% Building 2-38.4% Building 3-23.1%), based on a total
of 155,830 rentable square feet in the Project. Notwithstanding the foregoing,
should the Building and the portion of the Land on which the Building is located
be separately assessed from the remainder of the Project, Tenant’s Proportionate
Share of Taxes shall be 100%.

(b) Payment of Operating Cost Share Rent and Tax Share Rent.

(i) Payment of Estimated Operating Cost Share Rent and Tax Share Rent. Landlord
shall estimate the Operating Costs and Taxes of the Project by April 1 of each
fiscal year, or as soon as reasonably possible thereafter. Landlord may revise
these estimates whenever it obtains more accurate information, such as the final
real estate tax assessment or tax rate for the Project.

Within twenty (20) days after receiving the original or revised estimate from
Landlord, Tenant shall pay Landlord one-twelfth (1/12th) of Tenant’s
Proportionate Share of this estimate, multiplied by the number of months that
have elapsed in the applicable calendar year to the date of such payment
including the current month, minus payments previously made by Tenant for the
months elapsed. On the first day of each month thereafter, Tenant shall pay
Landlord one-twelfth (1/12th) of Tenant’s Proportionate Share of this estimate,
until a new estimate becomes applicable.

(ii) Correction of Operating Cost Share Rent. Landlord shall deliver to Tenant a
report for the previous calendar year (the “Operating Cost Report”) by May 15 of
each year, or as soon as reasonably possible thereafter, setting forth (a) the
actual Operating Costs incurred, (b) the amount of Operating Cost Share Rent due
from Tenant, and (c) the amount of Operating Cost Share Rent paid by Tenant.
Within thirty (30) days after such delivery, Tenant shall pay to Landlord the
amount due minus the amount paid. If the amount paid exceeds the amount due,
Landlord shall apply the excess to Tenant’s payments of Operating Cost Share
Rent next coming due.

(iii) Correction of Tax Share Rent. Landlord shall deliver to Tenant a report
for the previous calendar year (the “Tax Report”) by May 15 of each year, or as
soon as reasonably possible thereafter, setting forth (a) the actual Taxes,
(b) the amount of Tax Share Rent due from

 

5



--------------------------------------------------------------------------------

Tenant, and (c) the amount of Tax Share Rent paid by Tenant. Within thirty
(30) days after such delivery, Tenant shall pay to Landlord the amount due from
Tenant minus the amount paid by Tenant. If the amount paid exceeds the amount
due, Landlord shall apply the excess to Tenant’s payments of Tax Share Rent next
coming due.

(c) Any Rent due from. Tenant to Landlord hereunder not raid when due shall bear
interest at twelve percent (12%) per annum from the date due until paid. In
addition, and without limiting the provisions of Paragraph 28, below, if Tenant
fails to pay any installment of Rent within ten (10) days following Landlord’s
written notice that the same is past due, then Tenant shall pay a late charge
equal to two percent (2%) of the past due amount.

(d) Tenant shall pay all Rent to Landlord in the form of a check to Landlord at
the following address:

CarrAmerica Realty O.P., L.P.

t/a Willows West Technology Center

P.O. _______________________

Pittsburgh, PA 15264-_________

Or by wire transfer as follows:

PNC Bank

ABA Number _______________

Account Number _____________

4. Delivery of Possession.

As set forth in Paragraph 2(c) above, the parties acknowledge that Tenant is
currently in possession of the Premises. Tenant’s possession of the Premises
shall be conclusive evidence that as of the Commencement Date, the Premises were
in good order, condition and repair. At any time following the Commencement
Date, Tenant may commence construction of its Initial Improvements, in
accordance with the requirements of Paragraph 5 of this Lease, below.

5. Initial Improvements.

Tenant shall improve the Premises substantially in accordance with plans and
specifications (the “Plans”) to be provided by Tenant on or about January 15,
2006, and to be confirmed by a walk through conducted by Landlord and Tenant no
later than January 31, 2006. Landlord and Tenant agree that a confirmation of
such Plans shall be executed by Landlord and Tenant and incorporated into this
Lease as Exhibit E. Such improvements to be made by Tenant herein are the
“Initial Improvements.” Tenant hereby agrees that the Initial Improvements shall
comply with all applicable Legal Requirements and the Americans With
Disabilities Act. All Initial Improvements shall be insured under a construction
property insurance policy, insuring the replacement value from time to time of
the Initial Improvements. In addition, Tenant shall carry, or cause its
contractors to carry (a) workers’ compensation insurance in statutory limits
covering all persons employed in connection with such Initial Improvements, and
(b) commercial general liability insurance, including contractor’s liability
coverage, contractual liability coverage, broad form property damage
endorsement, and contractor’s protective liability coverage, to afford
protection with limits, for each occurrence, of not less than ONE MILLION AND
NO/100 DOLLARS ($1,000,000.00) with respect to personal injury, death or
property damage. All Initial Improvements shall be constructed in a good and
workmanlike manner, and only good grades of materials shall be used. Subject to
Landlord’s prior written approval, which shall not be unreasonably withheld or
delayed, Tenant may engage its own project managers, engineers, general
contractor, and subcontractors to construct the Initial Improvements. Tenant
shall permit Landlord to observe and monitor all Initial Improvements and shall
provide Landlord with

 

6



--------------------------------------------------------------------------------

electronic copies of modifications to the Plans. Any substantial deviation from
the Plans shall require the prior written approval of Landlord, which approval
shall not be unreasonably withheld or delayed; provided, however, that Tenant
shall pay to Landlord a management fee equal to one percent (1%) of the cost of
the work relative to the deviation from the Plans. For purposes hereof, a
substantial deviation from the Plans shall mean a deviation costing FIFTY
THOUSAND AND NO/100 DOLLARS ($50,000.00) or more, or a deviation that would
require the approval of the City of Redmond or other permitting authority, or
the approval of any property owners association of which the Project is a part.
Landlord shall not charge any review or management fee related to routine
reviews or approvals during the course of construction. Upon completion of the
Initial Improvements, Tenant shall provide to Landlord an electronic version of
the “as-built” plans for the Initial Improvements, and, at Landlord’s request,
three (3) copies of the same.

6. Tenant’s Property.

For purposes hereof, “Tenant’s Property” shall mean Tenant’s uninterrupted power
supply (“UPS”) backup generator and batteries currently located at the Project
(subject to Landlord’s approval, given in accordance with Paragraph 5, above, of
deviation from the Plans for or changes to the UPS, backup generator and/or
batteries), and Tenant’s personal property, furniture, furnishings, signs,
telecommunications equipment, equipment and trade fixtures.

7. Use and Title.

(a) Tenant shall have the right to use and occupy the Premises for business
services related to technology, service and support of Tenant’ s communications
business, and related office use (Tenant’s “Permitted Use”), and such legally
permitted incidental uses as may reasonably be related thereto. Tenant shall use
the Premises for no other purpose without the prior written consent of Landlord.
Landlord represents and warrants to the best of its knowledge that all
applicable covenants, restrictions, easements, zoning and other Legal
Requirements in effect as of the date hereof and as of the Commencement Date
permit the use of the Premises for Tenant’s Permitted Use.

8. Legal Requirements.

(a) Tenant shall comply with all applicable laws, statutes, ordinances, rules,
and regulations of all federal state, county, city and local departments and
agencies (“Legal Requirements”) applicable to the Premises, including without
limitation, the Americans with Disabilities Act, insofar as they pertain to the
particular manner in which Tenant shall use the Premises and to any
improvements, including the Initial Improvements, or Alterations constructed in
the Premises by or at the request of Tenant. Tenant shall indemnify, defend and
hold Landlord harmless from any claims, fines, penalties, liabilities, losses,
damages, costs and expenses (including reasonable attorney’s fees, expert
witness fees and other costs of defense) arising from Tenant’s failure to comply
with its obligations under this Paragraph 8. Landlord shall comply with Legal
Requirements in every other case, including cases where Legal Requirements
mandate repairs, alterations, changes or additions to the Premises but only to
the extent not caused by Tenant’s particular use thereof or by any improvements
or Alterations (as defined in Paragraph 14, below) to the Premises made or
requested by Tenant.

(b) Landlord represents and warrants, to its actual knowledge, that as of the
date of delivery of the Premises the Building shall be in compliance with all
applicable Legal Requirements and the Americans with Disabilities Act. Landlord
shall defend, indemnify and save Tenant harmless from any claims, fines,
penalties, liabilities, losses, damages, costs and expenses (including
reasonable attorney’s fees, expert witness fees and other costs of defense)
arising from the failure of Landlord to comply with its obligations under this
Paragraph 8.

9. Environmental Compliance.

(a) Tenant agrees to comply with all applicable environmental laws, rules and
regulations applicable to Tenant’s business operations and use of the Premises.

 

7



--------------------------------------------------------------------------------

(b) Tenant shall not generate, store, transport, treat, dispose of or use any
Hazardous Substances on the Premises or the Project. For purposes hereof
“Hazardous Substance” means any substance that is toxic, ignitable, reactive, or
corrosive and that is regulated by any local government, the State of
Washington, or the United States Government. “Hazardous Substance” includes any
and all materials that are defined as “hazardous waste,” “extremely hazardous
waste,” or “hazardous substance” pursuant to state, federal or local
governmental law. “Hazardous Substance” includes but is not restricted to,
asbestos, polychiorobiphenyls (“PCBs”) and petroleum. Tenant may, however, use
and store, in compliance with all applicable Legal Requirements, cleaning
supplies, copying fluids, other office and maintenance supplies, batteries and
diesel fuel required for the operation of Tenant’ s UPS, and other substances on
the Premises which are normally and customarily used by tenants of office space
similar to the Premises, provided that Tenant pays any increase in Landlord’s
insurance premiums arising from the presence of any such substances on the
Premises or the Project. Tenant shall provide Landlord with copies of all
necessary regulatory compliance filings, in accordance with all Legal
Requirements. Tenant shall use reasonable efforts to schedule any periodic
testing of the generator at times that will minimize interference with the use
of surrounding buildings and residences. If any such disruption or noise
complaints should arise, Tenant agrees to work with Landlord and the affected
party to resolve the issues.

(c) Tenant shall defend, indemnify and save Landlord harmless from any claims,
fines, penalties, liabilities, losses, damages, costs and expenses (including
reasonable attorney’s fees, expert witness fees and other costs of defense)
which arise from Tenant’s breach of its representations, agreements and
warranties contained in this Paragraph 9, or from the Tenant’s use, storage,
generation, treatment, transport or disposal in or around the Building or the
Project of any Hazardous Substance prior to the Commencement Date (or Adjusted
Commencement Date, as applicable) in violation of applicable Legal Requirements.
The indemnity contained herein shall survive the expiration or sooner
termination of this Lease.

(d) Landlord agrees to comply with all applicable environmental laws, rules and
regulations applicable to Landlord’s operations and use of the Project.

(e) Landlord shall defend, indemnify and save Tenant harmless from any claims,
fines, penalties, liabilities, losses, damages, costs and expenses (including
reasonable attorney’s fees, expert witness fees and other costs of defense)
which arise from Landlord’s breach of its agreements contained in this Paragraph
9. The indemnity contained herein shall survive the expiration or sooner
termination of this Lease.

10. Repairs and Maintenance.

(a) Tenant shall take good care of the Premises throughout the Term at Tenant’s
expense, maintain and preserve same in the condition delivered to Tenant on the
Commencement Date, except for reasonable wear and tear and fire and other
casualty, and be responsible for all necessary repairs and replacements thereto,
other than those which it is Landlord’s Obligation to make under the terms of
this Lease.

(b) In addition, Tenant agrees, at its sole cost and expense, to:

(i) do its own redecorating and cleaning of the interior of the Premises;

(ii) perform all necessary maintenance, repairs, and replacements to the
interior of the Premises, including but not limited to, the building systems,
unless any of the foregoing are Landlord’s responsibility under Paragraph 10(c)
or 10(d). Tenant shall perform annual preventive maintenance on the HVAC system
serving the Premises.

(iii) be responsible for janitorial service, including interior window cleaning,
the removal of snow and ice, and replacement of light bulbs, fluorescent tubes
and ballasts in the Premises, and any Tenant signage on the Building;

 

8



--------------------------------------------------------------------------------

(iv) make all repairs caused by its negligence or willful misconduct, unless
covered by any insurance policy required by this Lease to be maintained by
Landlord, and

(v) be responsible for all repairs and maintenance of Tenant’s UPS, backup
generator and batteries.

Notwithstanding anything herein contained to the contrary, in no event shall
Tenant be required to perform any maintenance, repairs, or replacements to any
part of the Premises necessitated or caused by the negligent or willful
misconduct of Landlord, its employees, agents or representatives and all such
maintenance, repairs, and replacements shall be the obligation of Landlord at
Landlord’s sole cost and expense.

(c) During the Term, Landlord agrees, at its sole cost and expense, to perform
the following repairs and replacements, except to the extent such repairs and
replacements are caused by the negligent or willful misconduct of Tenant, its
contractors, employees, agents or representatives, in which event Landlord shall
perform the repairs or replacements at Tenant’s cost, which cost shall for all
purposes be deemed additional Rent:

(i) repairs and replacements to the roof structure, permanent exterior walls,
floor slabs, foundation, and support columns (“Structural Repairs”),

(ii) repairs and maintenance of the electrical transformer, electrical system up
to and including the distribution panels, and all underground utilities
including sewer and water mains.

(d) Subject to reimbursement by Tenant as Operating Cost Share Rent as set forth
in Paragraphs 3(a)(ii) and 3(b), above, Landlord shall also be responsible for
all maintenance, repairs and replacements of all other portions of the Building
not required to be maintained, repaired or replaced by Tenant pursuant to
Paragraph 10(a), including the roof membranes, elevators, exterior window
cleaning, replacement of all plate glass, and all other portions of the Project,
including landscaping, parking areas, lighting and any common area signage on
the Project.

11. Operating Costs.

(a) “Operating Costs” means any expenses, costs and disbursements of any kind
other than Taxes, paid or incurred by Landlord in connection with the
management, maintenance, operation, insurance, repair and other related
activities in connection with any part of the Project and of the personal
property, fixtures, machinery, equipment, systems and apparatus used in
connection therewith, including the cost of providing those services required to
be furnished by Landlord under this Lease. Operating Costs shall also include
the costs of any maintenance, repair or replacement of the roof membrane, any
capital improvements which are intended to reduce Operating Costs or improve
safety, and those made to keep the Project in compliance with governmental
requirements applicable from time to time (collectively, “Included Capital
Items”); provided, that the costs of any Included Capital Item shall be
amortized by Landlord, together with an amount equal to interest at ten percent
(10%) per annum, over the estimated useful life of such item and such amortized
costs are only included in Operating Costs for that portion of the useful life
of the Included Capital Item which falls within the Term.

(b) Operating Costs shall not include:

 

  (i) costs of alterations of the premises of any tenant other than Tenant;

 

  (ii) costs of capital improvements other than Included Capital Items;

 

  (iii) interest and principal payments on mortgages or any other debt costs, or
rental payments on any ground lease of the Project;

 

  (iv) real estate brokers’ leasing commissions;

 

9



--------------------------------------------------------------------------------

  (v) legal fees, space planner fees and advertising expenses incurred with
regard to leasing the Building or portions thereof,

 

  (vi) any cost or expenditure for which Landlord is reimbursed, by insurance
proceeds or otherwise, except by Operating Cost Share Rent;

 

  (vii) the cost of any service furnished to any office tenant of the Project
which Landlord does not make available to Tenant;

 

  (viii) depreciation (except on any Included Capital Items);

 

  (ix) franchise or income taxes imposed upon Landlord, except to the extent
imposed in lieu of all or any part of Taxes;

 

  (x) costs of correcting defects in construction of the Building (as opposed to
the cost of normal repair, maintenance and replacement expected with the
construction materials and equipment installed in the Building in light of their
specifications);

 

  (xi) legal and auditing fees which are for the benefit of Landlord such as
collecting delinquent rents, preparing tax returns and other financial
statements, and audits other than those incurred in connection with the
preparation of reports required pursuant to Paragraphs 3(b)(ii) and 3(b)(iii)
above;

 

  (xii) the wages of any employee for services not related directly to the
management, maintenance, operation and repair of the Building;

 

  (xiii) fines, penalties and interest;

 

  (xiv) contributions to political and charitable organizations;

 

  (xv) utility expenses for which Tenant or any other tenant compensates
Landlord directly, for example submetered electricity or water consumption; and

 

  (xvi) any item that Landlord is required to maintain, repair or replace at
Landlord’s sole cost pursuant to Paragraph 10(c), above.

12. Taxes.

(a) For purposes hereof, “Taxes” shall mean all real estate taxes, and
assessments, including, without limitation, special assessments, sewer and water
rents, rates and charges, personal property taxes, transit taxes, and any other
governmental levies, impositions and charges of a similar nature, which may be
levied, assessed or imposed on or in respect of all or any part of the Project
during the term hereof. Taxes shall include any tax levied on the rents payable
hereunder and any fees and other reasonable costs and expenses paid by Landlord
in reviewing or seeking a refund or reduction of any Taxes.

(b) Tenant shall not be obligated or required to pay any franchise, excise,
corporate, estate, inheritance, succession, capital levy or transfer tax of
Landlord, or any income, profit or revenue tax upon the income or receipts of
Landlord, or any tax or other imposition, charge or levy not commonly deemed to
be a real estate tax or not commonly deemed to be an imposition of the type
described in Paragraph 12(a), unless the same are imposed or assessed by the
applicable governmental authorities in lieu of Taxes.

(c) For any year, the amount to be included in Taxes (i) from taxes or
assessments payable in installments, shall be the amount of the installments
(with any interest) due and payable during such year, and (ii) from all other
Taxes, shall at Landlord’s election be the amount accrued, assessed, or
otherwise imposed for such year or the amount due and payable in such year. Any
refund or other adjustment to any Taxes by the taxing authority, shall apply to
the year for which the adjustment is made.

 

10



--------------------------------------------------------------------------------

(d) Tenant shall have the right to contest the amount or validity, in whole or
in part, of any Tax, or to seek a reduction in the valuation of the Premises as
assessed for real estate or personal property tax purposes by appropriate
proceedings diligently conducted in good faith (but only after payment of such
tax) unless the Premises or any part thereof would, by reason of such
postponement or deferment, be in imminent danger of being forfeited or lost.
Landlord shall not be required to join in any proceeding. If required by law,
Landlord shall, upon written request by Tenant, join in such proceedings or
permit the same to be brought in its name.

(e) If the Expiration Date shall occur on a date other than the last day of a
real estate fiscal tax year, Taxes for the tax year in which the Expiration Date
shall occur shall be apportioned in that percentage which the number of days in
the period from the first day of such tax year to the Expiration Date shall bear
to the total number of days in such tax year. If the Expiration Date occurs
before the final tax bill is sent for such Tax Year, the adjustment for Taxes
set forth in this Paragraph 12 shall be initially made on the basis of
Landlord’s reasonable estimate of the actual Taxes for such year and adjusted
when the final tax bill is sent. This provision shall survive the termination of
this Lease.

13. Services, Maintenance and Utilities.

(a) Landlord shall furnish services as follows:

(i) Landlord shall furnish heating and air conditioning in the Premises in
accordance with the equipment in place as of the date of this Lease. If after
installation of Tenant’s Initial Improvements, Tenant installs equipment which
adversely affects the temperature maintained by the air conditioning system and
fails to remove or otherwise modify such equipment to eliminate its adverse
effect on the air conditioning system within thirty (30) days following written
notice from Landlord (which notice shall also serve as the default notice
provided for under Paragraph 27(a)(iii), below), Landlord may install
supplementary air conditioning units in the Premises, and Tenant shall pay to
Landlord upon demand as Additional Rent the cost of installation, operation and
maintenance thereof.

(ii) Landlord shall provide 24-hour passenger elevator service to the Premises.

(iii) Landlord shall provide electrical service as the same exists in the
Premises as of the date of this Lease. Except as specified in the Plans, Tenant
shall not install or operate in the Premises any electrically operated equipment
or other machinery, other than business machines and equipment normally employed
for general office use and for Tenant’s customer care operations which do not
require high electricity consumption for operation, and other than Tenant’s UPS,
without obtaining the prior written consent of Landlord. Tenant shall pay
Landlord’s actual costs to provide any additional electricity service,
including, without limitation, any additional installation and maintenance
costs. To the extent that the utility provider for a specified utility (e.g.,
electricity and fiberoptics) is subject to competitive selection by Tenant or
landlord, then so long as (i) Tenant occupies at least one hundred percent
(100%) of the Premises, (ii) the utility provider and system desired by Tenant
will not create any materially increased risk of damage to Building systems,
(iii) Landlord is entitled at no cost to Landlord to terminate the alternative
provider and return to the original provider at the termination of this Lease,
(iv) the physical installation of equipment by such alternative provider and the
technical specifications related thereto is subject to Landlord’s reasonable
review and approval, (v) such alternative provider executes a restoration
agreement with or for the benefit of Landlord, and (vi) all of the alternative
provider’s equipment is installed in the Premises demised by Tenant, then Tenant
shall be entitled to direct the selection of the utility provider to supply such
utility service. Tenant shall pay the cost of electrical service to the Premises
directly to the utility provider.

 

11



--------------------------------------------------------------------------------

(iv) Landlord shall furnish hot and cold tap water for drinking and toilet
purposes. Tenant shall pay Landlord for water furnished for any other purpose as
Additional Rent at rates fixed by Landlord. Tenant shall not permit water to be
wasted.

(v) Landlord and Tenant acknowledge that there is a generator located on the
Project which was installed by Tenant. Such generator is Tenant’s Property and
Tenant shall be responsible for all maintenance, repair, upgrade or replacement
of the generator, UPS and batteries. Tenant shall have the sole right to use the
generator, UPS and batteries to provide backup power to the Premises and the
Building, and Tenant shall further have the right to use the generator, UPS and
batteries to provide backup power to any and/or all buildings or premises in the
Project occupied by Tenant. Tenant shall be responsible for all costs incurred
in connecting to, maintaining, repairing or replacing the generator, UPS and/or
batteries. In the event that Tenant is not the sole occupant of the Building,
Tenant will have the right, in its sole discretion, to determine whether any
other occupant of the building may connect to the generator. Notwithstanding the
provisions of Paragraph 14, Landlord and Tenant agree that Tenant may decide, in
its sole discretion, whether or not to remove the generator, UPS, or batteries
at the end of the Term. If Tenant does not remove the generator, UPS Or
batteries at the end of the Term, such generator, UPS and/or batteries will
become the property of Landlord.

(b) If any of the Building equipment or machinery that Landlord is required to
maintain or repair under this Lease ceases to function properly, Landlord shall
use reasonable diligence to repair the same promptly. Landlord’s inability to
furnish, to any extent, the services set forth in this Paragraph, or any
cessation thereof resulting from any causes, including any entry by Landlord for
repairs, maintenance, or any permitted alterations shall not render Landlord
liable for damages to either person or property or for interruption or loss to
Tenant’s business, nor be construed as an eviction of Tenant, nor work an
abatement of any portion of Rent, nor relieve Tenant from fulfillment of any
covenant or agreement hereof. However, in the event that Landlord’s gross
negligence results in an interruption of the services set forth in Paragraph
13(a), which causes the Premises to be untenantable for a period of at least
five (5) consecutive business days, Tenant’s obligation for Fixed Rent,
Operating Cost Share Rent and Tax Share Rent shall thereafter be abated
proportionately. In the event such interruption in services causes the Premises
to be untenantable for a period of ninety (90) consecutive days, Tenant may
terminate this Lease on ten (10) days’ written notice given to Landlord at any
time before the restoration of said services; provided, however, that such
notice shall be of no effect if the services are restored with such 10-day
notice period.

(c) Tenant shall obtain all utility services supplying the Premises, including,
without limitation, electricity, sewer and water for domestic consumption, gas,
telephone and other utilities and communication services in its own name
effective as of the Commencement Date and shall pay such costs directly to the
applicable utility, including any fine, penalty, interest or cost which may be
added thereto for non-payment thereof. Tenant shall also pay as part of
Operating Cost Share Rent, Tenant’s Proportionate Share of water used for the
landscaping on the Project, which shall be supplied by Landlord.

(d) Landlord shall maintain books and records reflecting the Operating Costs and
Taxes in accordance with sound accounting and management practices. Tenant and
its certified public accountant shall have the right to inspect Landlord’s
records at Landlord’s office upon at least seventy-two (72) hours’ prior notice
during normal business hours. The results of such inspection shall be kept
strictly confidential by Tenant and its agents, and without limitation of the
foregoing, specifically shall not be made available to any other tenant of
Landlord. Unless Tenant sends to Landlord any written exception to any Operating
Cost Report or the Tax Report delivered by Landlord hereunder within ninety
(90) days of receipt of such report, such report shall be deemed final and
accepted by Tenant. Tenant shall pay the amount shown on both reports in the
manner prescribed in this Lease, regardless of whether Tenant takes any such
written exception, without any prejudice to such exception. If Tenant makes a
timely written exception, Landlord shall cause an independent certified public
accounting firm with at least five (5) years of experience in auditing the books
and records of commercial office projects, and reasonably approved by Tenant, to
issue a final and conclusive resolution of Tenant’s exception. Tenant shall pay
the cost of such certification unless Landlord’s original determination of
Operating Costs and Taxes misstated the amounts hereof by more than five percent
(5%).

 

12



--------------------------------------------------------------------------------

(e) Tenant shall cause the Premises to be cleaned, shall keep the Premises free
of refuse and other debris and shall arrange for the regular removal of trash
from the Premises, all at Tenant’s sole expense.

(f) Tenant shall be entitled to receive for its sole benefit any credits or
rebates provided by governmental entities or utilities in connection with
Tenant’s upgrading any part of the Building or the building systems including,
without limitation, rebates for installation of energy efficient lighting
fixtures. The foregoing shall not be construed to permit Tenant to make any
alterations to the Premises except as permitted in Paragraph 14, below.

14. Alterations.

(a) Tenant may, at its own expense, upon reasonable advance notice and without
Landlord’s prior consent, make changes, alterations, additions or improvements
to the Premises (“Alterations”) and install Tenant Property in the Premises as
will, in the judgment of Tenant, better adapt the same for its needs, provided
that Tenant complies with the following provisions:

(i) The Alterations shall not result in a violation of any then applicable
certificate of occupancy for the Building.

(ii) Tenant shall provide Landlord, prior to commencing any work, copies of any
related construction permits and/or plans for the Alterations.

(iii) The outside appearance of the Building shall not be materially affected;
such Alterations shall not affect the structural portions of the Building, or
materially lessen the value of the Premises or the Building.

(iv) Such Alterations shall not affect the base building’s mechanical,
electrical, plumbing or life safety systems.

(v) The cost of the Alterations shall not exceed Fifty Thousand Dollars
($50,000.00).

(vi) The Alterations shall not affect any other tenant’s premises.

(vii) Tenant shall not install any materials, fixtures or articles or make any
other improvements (other than such as would constitute Tenant’s Property) which
are subject to liens, or security interests.

(viii) At Landlord’s request, Tenant shall submit to Landlord three (3) copies
of final plans and specifications of the Alterations.

(ix) Upon completion of any Alterations (other than decorations) Tenant shall
provide Landlord with electronic versions of “as-built” plans for such
Alterations, and upon Landlord’s request, shall deliver to Landlord three
(3) copies of such “as-built” plans.

(b) With respect to any Alterations that do not comply with Paragraph 14(a)(i)
through 14(a)(vii), Tenant must obtain Landlord’s prior written consent, which
consent Landlord may withhold in its discretion. In the event Landlord fails to
respond to Tenant’s written request for Landlord’s consent to any Alterations
within ten (10) days following Landlord’s receipt of Tenant’s written request,
which request shall specifically set forth the ten-day deadline contained in
this Lease, Landlord’s consent shall be deemed given. In connection with
obtaining Landlord’s consent Tenant agrees to provide Landlord with any
documentation available to Tenant or other information reasonably related to the
Alterations that Landlord may reasonably request. Tenant shall pay Landlord’s
actual out-of-pocket costs, not to exceed Five Hundred Dollars ($500.00), for
review of the plans and other items submitted by Tenant.

 

13



--------------------------------------------------------------------------------

(c) Tenant agrees that all Alterations shall at all times comply with all
applicable Legal Requirements and the Americans with Disabilities Act and that
Tenant, at its expense, shall (i) obtain all necessary municipal and other
governmental permits, authorizations, approvals and certificates for the
commencement and prosecution of such Alterations, (ii) prior to commencement of
the Alterations, deliver a copy to Landlord together with the plans therefor,
and (iii) cause all improvements to be performed in a good and workmanlike
manner. Tenant, at its expense, shall promptly procure the cancellation or
discharge of all notices of violation arising from or otherwise connected with
Alterations issued by any public authority having or asserting jurisdiction.

(d) Throughout the making of all Alterations (other than mere decorations),
Tenant, at its expense, shall carry or cause its contractors to carry
(i) workers’ compensation insurance in statutory limits covering all persons
employed in connection with such Alterations, (ii) comprehensive liability
insurance covering any occurrence in or about the Premises in connection with
such Alterations which complies with the requirements of Paragraph 18.

(e) Neither Landlord nor Landlord’s agents shall be liable for any labor or
materials furnished or to be furnished to Tenant upon credit, and no mechanics’
or other liens for such labor or materials shall attach to or affect any estate
or interest of Landlord in any part of the Project. Tenant shall indemnify,
defend and hold Landlord harmless from and against any claims, losses, liability
or expense, including reasonable attorney’s fees and expenses of litigation,
resulting from any and all mechanics’ and other liens filed in connection with
Alterations. Tenant, at its expense, shall procure the discharge of any such
lien within thirty (30) days after the filing thereof against any part of the
Project. If Tenant shall fail to cause any such lien to be discharged within the
period aforesaid, then, in addition to any other right or remedy, Landlord may,
but shall not be required to, discharge the same either by paying the amount
claimed to be due or by deposit or bonding proceedings. Any amount so paid by
Landlord, and all costs and expenses incurred by Landlord in connection
therewith, including attorney’s fees, shall be payable by Tenant upon demand.

(f) Except for items constituting Tenant’s Property, all Alterations and
appurtenances attached to or built into the Premises at the commencement of or
during the Term, whether or not at the expense of Tenant, and whether or not
Landlord’s consent is required (collectively “Fixtures”), shall be and remain a
part of the Premises, shall be deemed the property of Landlord as of the date
such Fixtures are completed, attached to or built into the Premises and shall
not be removed by Tenant; provided, however, that any Alterations made to the
Premises or Fixtures installed therein without the written consent of Landlord,
shall, at Landlord’s option, either (i) be surrendered to Landlord with the
Premises at the termination of the Lease or Tenant’s right of possession, or
(ii) be removed by Tenant. Tenant shall repair all damage caused by the
installation or removal of the foregoing items. If Tenant does not remove such
Alterations or Fixtures within thirty (30) days following written notice from
Landlord (which notice shall also serve as the default notice provided for under
Paragraph 27(a)(iii), below), then Tenant shall be conclusively presumed, at
Landlord’s election, to have (i) conveyed such Alterations or Fixtures to
Landlord without compensation, or (ii) abandoned the same, in which event
Landlord may dispose of or store any part thereof in any manner at Tenant’s sole
cost, and Tenant shall pay to Landlord, upon demand, all expenses incurred by
Landlord in connection with the same. Fixtures shall include electrical,
plumbing, heating and sprinkling equipment, fixtures, outlets, venetian blinds,
partitions, gates, doors, vaults, paneling, molding, shelving, radiator
enclosures, cork, rubber, linoleum and composition floors, ventilating,
silencing, air conditioning and cooling equipment, and all fixtures, equipment
and appurtenances of a similar nature or purpose. Any Alterations which shall
involve the removal of any Fixtures shall be promptly replaced, at Tenant’s
expense and free of superior title, liens, security interests and claims, with
like property, of at least equal quality and value. Under no circumstances, can
Tenant be required at any time to remove or restore (i) any Alterations that
require Landlord’s consent, unless Landlord, at the time it gives such consent,
expressly requires in writing removal or

 

14



--------------------------------------------------------------------------------

restoration of such Alterations; (ii) any work performed in accordance with
Paragraph 5 (except as set forth hereinbelow), or (iii) any partitions,
flooring, floor covering, pipes, conduits run through a floor, ceiling, or
partition, provided these are cut off or capped in accordance with all
applicable Legal Requirements. Notwithstanding any other provision hereof,
Landlord shall not require Tenant, at the expiration of the Lease term, to
remove any wiring or cabling installed by Tenant in the Building.

15. Assignment and Sublease.

(a) Tenant may, with the prior written consent of the Landlord, which shall not
be unreasonably withheld, delayed or qualified, assign this Lease or sublet the
whole or any part of the Premises. Tenant shall notify Landlord of any proposed
assignment or sublease at least thirty (30) days prior to its effective date.
The notice shall include the name and address of the proposed assignee or
subtenant, its corporate affiliates in the case of a corporation and its
partners in a case of a partnership, an execution copy of the proposed
assignment or sublease, and sufficient information to permit Landlord to
determine the financial responsibility and character of the proposed assignee or
subtenant. As a condition to any effective assignment of this Lease, the
assignee shall execute and deliver in form satisfactory to Landlord at least
fifteen (15) days prior to the effective date of the assignment, an assumption
of all of the obligations of Tenant under this Lease. As a condition to any
effective sublease, subtenant shall execute and deliver in form satisfactory to
Landlord at least fifteen (15) days prior to the effective date of the sublease,
an agreement to comply with all of Tenant’s obligations under this Lease, and at
Landlord’s option, an agreement (except for the economic obligations which
subtenant will undertake directly to Tenant) to attorney to Landlord under the
terms of the sublease in the event this Lease terminates before the sublease
expires. Landlord’s failure to respond within ten (10) business days after
submittal of the name of the proposed subtenant, and the basic business terms of
the assignment or sublease, shall be deemed approval of the proposed assignment
or sublease. Without limitation of any other reasonable basis for Landlord to
withhold its consent to an assignment or sublease, it shall be deemed reasonable
for Landlord to withhold its consent if:

(i) Tenant is in default of its obligations under this Lease beyond any
applicable cure period;

(ii) the assignee fails to assume in writing all of the obligations of this
Lease, or the sublessee fails to agree in writing to be subject to all the terms
and conditions of this Lease;

(iii) such assignment or sublease will permit the use of the Premises for any
purpose forbidden by this Lease;

(iv) the financial responsibility, or nature of business, of the proposed
assignee or subtenant are not all reasonably satisfactory to Landlord; or

(b) the proposed assignee or subtenant is a government entity. Tenant shall
promptly furnish Landlord with an executed copy of the assignment or sublease.
Any assignment of this Lease or any sublease of the Premises shall not relieve
Tenant of any of its primary liability for its obligations under this Lease.

(c) If Tenant shall assign this Lease or sublet all of the Premises for
consideration in excess of the pro-rata portion of Rent applicable to the space
subject to the assignment or sublease, then Tenant shall pay to Landlord as
Additional Rent fifty percent (50%) of any “net profit” realized immediately
upon receipt, after subtraction of Tenant’s reasonable legal, marketing and
retrofitting costs, if any, related thereto.

(d) Anything in this Lease to the contrary notwithstanding, the consent of the
Landlord need not be obtained, nor shall the division of net profits set forth
in Paragraph 15(c) above apply, if the assignment or sublease is to a parent,
subsidiary or affiliate of the Tenant (“Tenant Affiliate).

 

15



--------------------------------------------------------------------------------

Accordingly, and by way of further clarification only, Tenant may, without
Landlord’s prior written consent, assign its interest in this Lease to a Tenant
Affiliate, including its signage rights set forth in Paragraph 25, below, and
the option to renew set forth in Paragraph 36, below, (but excluding any rights
personal to Tenant hereunder), subject, however, to (i) the Assignee’s use of
the Premises in accordance with Paragraph 7 and its written assumption of
Tenant’s obligations under this Lease pursuant to Paragraph 15(a), and
(ii) Tenant’s remaining primarily liable for its obligations under this Lease
pursuant to Paragraph 15(b). Tenant may likewise, without Landlord’s prior
written consent, sublease all or a portion of the Premises to a Tenant
Affiliate, subject to the remaining terms and conditions of this Lease,
including (i) the subtenant’s use of the Premises in accordance with Paragraph
7, above, and (ii) its execution and delivery of the agreement to comply with
Tenant’s obligations under the lease and return to Landlord in the event of
Lease termination, if Landlord so elects, pursuant to Paragraph 15(a). Tenant
shall furnish Landlord with a copy of such assignment or sublease within twenty
(20) days after execution.

(f) Subject to the subtenant’s (i) use of the Premises in accordance with
Paragraph 7, above, and (ii) execution and delivery of the agreement to comply
with Tenant’s obligations under this Lease, and, if Landlord so elects, to
attorney to Landlord in the event of Lease termination, pursuant to Paragraph
15(a), and the remaining terms and conditions of this Lease, the consent of the
Landlord need not be obtained, nor shall the division of net profits set forth
in Paragraph 15(c) above apply, to a sublease by Tenant to any of its “Strategic
Partners,” which for purposes of this Lease shall mean any person or entity
other than a Tenant Affiliate, with whom Tenant or a Tenant Affiliate has
entered into an operating business partnership or joint venture or other
business operating arrangement.

16. Damage or Destruction.

(a) If the Premises shall be substantially damaged by fire, other casualty, acts
of God or the elements (a “Casualty”), Landlord shall cause a registered
architect to certify within one (1) month. from the date of the Casualty to both
Landlord and Tenant the time needed to restore the Premises to the condition in
which Landlord was required originally to deliver the Premises to Tenant, using
standard working methods. If the time needed exceeds six (6) months from the
date of the Casualty, or three (3) months therefrom if the restoration would
begin during the last twelve (12) months of the Lease term, then either Landlord
or Tenant may terminate this Lease by written notice to the other party given
within ten (10) days of the notifying party’s receipt of the architect’s
certificate; provided, however, that as to restoration that would commence
during the last twelve (12) months of the Lease term and require at least three
(3) months but less than six (6) months to complete, Landlord’s notice to
terminate shall be ineffective if Tenant has timely exercised any available
option to renew, or if Tenant, within ten (10) days following Landlord’s
termination notice, provides Landlord with notice of exercise of any then
available option to renew. If the Lease is so terminated, the termination shall
be effective as of the effective date of the notice and the Rent shall abate
proportionately from the date of the Casualty, to the extent that the Premises
reasonably are not suitable for Tenant’s business needs. Any Rent paid for any
period beyond the termination date shall be refunded to Tenant.

(b) If this Lease is not terminated as provided in Paragraph 16(a), then
Landlord shall, at its sole cost and expense, to the extent of the proceeds of
insurance actually maintained or required hereunder to be maintained by
Landlord, restore the Premises as speedily as practical to the condition
existing on initial delivery of the same by Landlord to Tenant. During the
restoration period, the Rent shall abate for the period during which the
Premises reasonably are not suitable for Tenant’s business needs. If only a
portion of the Premises is damaged, the Rent shall abate proportionately.

(c) If Landlord, subject to Force Majeure not to exceed sixty (60) days, does
not restore the Premises within the respective one hundred eighty (180) or
ninety (90) day periods after the date of the Casualty set forth in Paragraph
16(b), Tenant may terminate this Lease, provided (i) Tenant gives Landlord not
less than thirty (30) days prior written notice, and (ii) Landlord does not
complete the restoration during such thirty (30) day period. In such event, this
Lease shall terminate on the thirtieth (30th) day following Tenant’s notice as
if such date were originally set forth as the termination date herein.

 

16



--------------------------------------------------------------------------------

(d) Notwithstanding the provisions of Paragraphs 16(a) and 16(b), above, if
flood, earthquake, or other peril for which Landlord is not required hereunder
to carry insurance causes substantial damage to the Building or the Premises,
Landlord may terminate this Lease upon written notice given to Tenant within
thirty (30) days from the date of the Casualty, and this Lease shall terminate
on the thirtieth (30th) day following Landlord’s notice, as if such were
originally set forth as the termination date herein, unless Tenant shall, within
such 30-day period, give Landlord written notice of Tenant’s election to repair
and restore the Premises and/or the Building at Tenant’s expense. In the event
of termination under this paragraph, Rent shall abate proportionately, from the
date of the Casualty, to the extent the Premises are not reasonably suitable for
Tenant’s business needs.

(e) If this Lease is not terminated pursuant to the terms of Paragraphs 16(a),
(b), (c) or (d), above, Tenant shall be responsible for replacement of Tenant’s
Property, its damaged improvements, and any Alterations to the Premises made by
or at the request of Tenant.

17. Eminent Domain.

(a) If there is a taking of the Project or the Premises by right or threat of
eminent domain (a “Taking”) which results. in the remainder of the Premises
being unable to be restored to a condition reasonably suitable for Tenant’s
business needs within one hundred eighty (180) days from the date of the Taking
(“Substantial Taking”), this Lease shall terminate. In such event, the Rent
shall abate from the date of the Taking, and any Rent for any period beyond such
date shall be returned to Tenant

(b) If there shall be a Taking which does not constitute a Substantial Taking,
this Lease shall not terminate but Landlord shall, at its sole cost and expense,
with due diligence, restore the Premises as speedily as practical to the
condition in which Landlord was required originally to deliver the Premises to
Tenant, and Tenant shall restore, at its sole cost and expense, with due
diligence, any necessary portion of Tenant’s Property, its Initial Improvements,
or any Alterations made by or at the request of Tenant. During the restoration
period, the Rent shall proportionately abate to the extent the Premises are not
reasonably suitable for Tenant’s business needs. If only a portion of the
Premises is taken, the Rent shall abate proportionately.

(c) In the event of termination of this Lease under this Paragraph 17, Tenant
shall not be entitled to any part of the payment or award for a Taking, provided
that Tenant may file a claim for any loss of Tenant’s Property; moving expenses;
or for damages for cessation or interruption of Tenant’s business, provided such
claim will not diminish Landlord’s recovery.

18. Tenant’s Insurance.

(a) Tenant, at its sole cost and expense, shall from and after the effective
date of this Lease and throughout the Term procure and maintain the following
insurance in respect of the Premises:

(i) “all risk” property insurance on Tenant’s Property, any Alterations made by
or at the request of Tenant, Tenant’s installations, equipment and improvements
in the Premises;

(ii) adequate Workers’ Compensation Employer’s Liability Coverage, as required
by law, covering all persons employed by Tenant, and employer’s liability
coverage in an amount at least equal to $500,000 each accident; $500,000
disease, policy limit; and $500,000 disease, each employee; and

(iii) commercial general liability insurance against claims for personal injury,
bodily injury, sickness, death and property damage affording immediate combined
single limit coverage of not less than TWO MILLION AND 00/100 DOLLARS
($2,000,000.00) per occurrence, and TWO MILLION AND 00/100 DOLLARS
($2,000,000.00) in the aggregate for

 

17



--------------------------------------------------------------------------------

personal injury, bodily injury, sickness or death to any person or persons or
property damage, and umbrella coverage of not less than FIVE MILLION AND 00/100
DOLLARS ($5,000,000.00). Such insurance shall include contractual liability,
including the indemnification provisions contained in this Lease, and a
severability of interest endorsement

(b) All insurance provided for in this Paragraph 18 shall be issued by
financially sound and responsible insurance companies authorized to do business
in the State of Washington having an A.M. Best policyholder rating of not less
than A-VII (exclusive of companies affording automobile insurance coverage).
Within ten (10) days following the parties’ mutual execution of this Lease,
certificates of this insurance shall be delivered by Tenant to Landlord.

(c) All policies of insurance provided for or contemplated by this Paragraph 18
shall name Landlord and Landlord’s property manager (except those provided for
in Paragraph 18(a)(ii)) and Tenant as the insured or additional insured, as
their respective interests may appear, and Landlord shall be the sole loss payee
under the insurance required in Paragraph 18(a)(i) as to any Alterations or
improvements to the Premises made by or at the request of Tenant, if this Lease
is terminated pursuant to Paragraph 16, above. To the extent required by any
Landlord’s Mortgage, and upon notice of such Mortgagee from Landlord to Tenant,
such policies shall name the Landlord’s Mortgagee as an additional insured and
shall contain a standard mortgagee non-contribution clause endorsement.

(d) All policies provided for in this Paragraph (except those provided for in
Paragraph 18(a)(ii) shall contain clauses or endorsements to the effect that:

(i) such policies shall not be materially changed (other than to increase the
coverage provided thereby) or cancelled without at least 30 days’ notice from
the insurance carrier to Landlord and any other party named therein as an
insured or loss payable party thereunder by certified mail; and

(ii) neither Landlord nor any Landlord’s Mortgagee shall be liable for any
premiums thereon or subject to any assessments thereunder.

(e) Notwithstanding anything to the contrary contained in this Lease, Tenant
shall have the right to self-insure with respect to any insurance coverage
required under Paragraph 18. In the event that Tenant self-insures pursuant to
this Paragraph 18(e), Tenant shall be deemed to have all insurance coverages
required by this Paragraph 18 and shall make funds available to and for the
benefit of Landlord and the holder of any mortgage, to the same extent and in
the same manner that proceeds of insurance would have been made available under
this Paragraph 18 had Tenant not elected to self-insure.

19. Landlord’s Insurance.

Landlord shall maintain “all risk” property insurance, including loss of rents,
on the Building, and comprehensive commercial general liability insurance
covering the common areas of the Project, each with such terms, coverages, and
conditions as are normally carried by prudent owners of properties similar to
the Building and the Project.

20. Subrogation and Waiver.

Notwithstanding any other term or provision hereof, the parties release each
other and their respective authorized representatives from any claims for damage
to any person or to the Project that are caused by or result from risks insured
against under any all-risk property or fire insurance policies carried by either
of the parties. Each party to the extent possible shall obtain, for each policy
of insurance, provisions permitting waiver of any claim against the other party
for loss or damage within the scope of the insurance and each party to the
extent permitted, for itself and its insurer, waives all such insured claims
against the other party. If such waiver or agreement shall not be, or shall
cease to be, obtainable without additional charge or at all, the insured party
shall so notify the other party promptly after notice thereof. If the other
party shall agree in writing to pay the insurer’s additional charge therefor,
such waiver or agreement shall (if obtainable) be included in the policy.

 

18



--------------------------------------------------------------------------------

21. Indemnity.

(a) Tenant shall defend, indemnify and save harmless the Landlord, and its
officers, directors, shareholders and partners, against all claims, liabilities,
losses, fines, penalties, damages, costs and expenses (including reasonable
attorneys’ fees and other costs of litigation) because of injury, including
death, to any person, or damage or loss of any kind to any property caused by
any negligence or willful misconduct of Tenant, or any failure on the part of
Tenant to perform its obligations under this Lease, except to the extent caused
by the negligence or willful misconduct of Landlord, or its contractors, agents,
representatives, or employees.

(b) Landlord shall defend, indemnify and save harmless the Tenant and its
officers, directors, shareholder and partners, against all claims, liabilities,
losses, fines, penalties, damages, costs and expenses (including reasonable
attorneys’ fees and other costs of litigation) because of injury, including
death, to any person, or damage or loss of any kind to any property caused by
any negligence or willful misconduct of Landlord, or any failure on the part of
Landlord, to perform its obligations under this Lease, except to the extent
caused by the negligence or willful misconduct of Tenant, or its contractors,
agents, representatives or employees.

22. Subordination and Non-Disturbance.

Landlord may subordinate Tenant’s interest in this Lease to the lien of any
mortgage or deed of trust which may now or hereafter be placed on the Project.
Landlord shall obtain and deliver to Tenant from any present or future
mortgagee, trustee, fee owner, prime lessor or any person having an interest in
the Premises superior to this Lease a written non-disturbance agreement in
recordable form providing that so long as Tenant performs all of the terms,
covenants and conditions of this Lease and agrees to attorn to the mortgagee,
beneficiary of the deed of trust, purchaser at a foreclosure sale, prime lessor
or fee owner, Tenant’s rights under this Lease shall not be disturbed and shall
remain in full force and effect for the Term, and Tenant shall not be joined by
the holder of any mortgage or deed of trust in any action or proceeding to
foreclose thereunder.

23. Rights Reserved by Landlord.

(a) Landlord has the right to enter the Premises at any reasonable time upon
prior written notice to Tenant accompanied by Tenant, or without notice in case
of emergency, for the purpose of performing maintenance, repairs, and
replacements to the Premises or the Building as are permitted or desired to be
made by Landlord under this Lease.

(b) During business hours and upon reasonable notice (if practicable, not less
than 24 hours’ notice) to Tenant, Landlord may, during the Term, show the
Premises to prospective purchasers and mortgagees, and, during the twelve
(12) months prior to expiration of this Lease, to prospective tenants. In
exercising its rights under Paragraph 23, Landlord shall not unreasonably
interfere with or disrupt the normal, operation of Tenant’s business.

(c) Landlord shall have the right, in its reasonable discretion, to approve,
prior to installation, any shades, blinds, ventilators, or window treatments of
any kind, as well as any lighting within the Premises, that may be visible from
the exterior of the Building.

(d) Landlord may retain and use passkeys to enter the Premises as permitted
herein, or any door within the Premises. Landlord acknowledges that Tenant
intends to have 24-hour per day, seven days per week security at the Premises.
Except in emergencies, Landlord agrees to “check-in” with Tenant’s security
officer when Landlord seeks access to the interior of the Premises. Landlord
shall have access to Tenant’s interior “secured areas” upon reasonable notice
(if practicable, not less than 24 hours’ notice) to Tenant. When emergency or
other circumstances reasonably warrant immediate entry, Landlord shall have
unlimited access to all areas of the Premises, but Landlord will notify Tenant
as soon thereafter as is reasonably possible. Tenant shall not alter or add any
lock or bolt to or on the exterior of the Premises.

 

19



--------------------------------------------------------------------------------

(e) Landlord may designate a lockbox collection agent for collections amounts
due Landlord. In. that case, the date of payment of Rent and other sums shall be
the date of the agent’s receipt of such payment or the date of actual collection
if payment is made in the form of a negotiable instrument thereafter dishonored
upon presentment. However, Landlord may reject any payment for all purposes as
of the date of receipt or actual collection by mailing to Tenant within
twenty-one (21) days after such receipt or collection the amount sent by Tenant;
provided, however, that the foregoing shall not apply to any payments timely
made in full performance of Tenant’s obligations under this Lease, inclusive of
any payments made within any applicable cure period. It is the intent of this
provision to prevent waiver of claims for payment as the result of any partial
payments or of any full payments made after the expiration of any applicable
cure period.

(f) Landlord does not grant in this Lease any rights to light and air in
connection with the Project. Landlord reserves unto itself, the Land, the
Building below the improved floor of each floor of the Premises, the Building
above the ceiling of each floor of the Premises (for purposes of maintenance and
repairs, and installations for utilities, communications equipment and cabling),
the exterior of the Premises and the areas of the same floor outside the
Premises, along with the areas within the Premises required for the installation
and repair of utility lines and any other items required to serve any other
tenant in the Building.

24. Parking Facilities.

Tenant, its employees, agents, customers and visitors shall have the exclusive
right to use at no cost to Tenant the parking facilities serving the Building
shown on Exhibit D hereto. Tenant shall pay its Proportionate Share of Operating
Costs and Taxes, as set forth in Paragraph 3(a), above, with respect to all
parking areas provided to Tenant under this Lease. Overnight parking is
prohibited and any vehicle violating this or any other reasonable vehicle
regulations adopted by Landlord from time to time is subject to removal at the
owner’s expense.

25. Signs.

Subject to Landlord’s prior written approval of such signage, which approval
shall not be unreasonably withheld or delayed, Tenant shall be permitted, at
Tenant’s sole cost and expense, to place its name on the exterior doors or other
customary locations on the Building and to be identified on any existing
monument signs at the entrances to the Project, provided Tenant complies with
all applicable Legal Requirements.

26. Use of the Roof.

During the term, Tenant shall have the right at its sole cost to install,
maintain, and from time to time replace a satellite dish or dishes on the roof
of the Building or antenna(e), cabling and wiring connecting the same to the
Premises (such dish, antenna(e),cabling and wiring being collectively referred
to as the “Dish Equipment”) for purposes of facilitating wireless communications
of Tenant to and from the Premises, provided that (a) Tenant shall obtain
Landlord’s prior written approval of the proposed size, weight, location and
aesthetic impact of the Dish Equipment and the method for fastening the Dish
Equipment to the Building; (b) Tenant will at its sole cost comply with (i) all
Legal Requirements, (ii) Landlord’s reasonable requirements from time to time,
and (iii) the conditions of any bond or warranty maintained by Landlord on the
roof; and (c) the Dish Equipment shall not interfere, electronically or
otherwise, with the equipment, facilities, use or operations of Landlord or of
other pre-existing (as of the date of installation of the Dish Equipment)
licensees or tenants of Landlord. As the sole occupant of Building 1, Tenant
shall have the exclusive right to install and use Dish Equipment on the roof of
Building 1. Tenant shall use best efforts to coordinate with any other licensees
or tenants of Landlord to avoid interference by the Dish Equipment with any
later-installed dish equipment and wireless communications of such other
parties. Landlord may supervise any roof penetration. In no event shall
Landlord’s approval of plans for the Dish Equipment or supervision of

 

20



--------------------------------------------------------------------------------

roof penetration be deemed a representation that the Dish Equipment will not
cause, or be subject to, interference or that such plans will comply with Legal
Requirements, future requirements of Landlord, or the conditions of any bond or
warranty maintained by Landlord on the roof. Tenant shall repair any damage to
the Building caused by the installation, maintenance, replacement, use or
removal of the Dish Equipment. The Dish Equipment shall remain the property of
Tenant. Tenant may remove the Dish Equipment at its sole cost during the Term,
and Tenant shall remove the Dish Equipment at its sole cost upon expiration or
termination of the Lease. Landlord shall have the right to require Tenant, at
Landlord’s sole cost, to relocate all or any part of the Dish Equipment from
time to time, provided that such relocation does not adversely impact Tenant’s
use of the Dish Equipment. If the Dish Equipment is not relocated as requested
by Landlord, Landlord shall have the right to relocate the Dish Equipment at
Landlord’s sole cost. Tenant shall protect, defend, indemnify and hold harmless
Landlord from and against claims, damages, liabilities, costs and expenses of
every kind and nature, including attorneys’ fees, incurred by or asserted
against Landlord arising out of the installation, maintenance, replacement, use
or removal of the Dish Equipment (including the costs and expenses of Landlord’s
review of plans for the Dish Equipment not to exceed $500). Prior to the
installation of the Dish Equipment, Tenant shall provide Landlord with a revised
certificate of insurance showing that Tenant’s liability coverage includes the
Dish Equipment installation and use thereof and shall secure from any Dish
Equipment installation contractors a certificate of insurance in the same form
and with the same requirements as Tenant’s certificate of insurance. Tenant
shall have no obligation to pay Rent for the rights conferred under this
Paragraph, but Tenant shall maintain any Dish Equipment in good repair.

27. Tenant’s Default; Right’s and Remedies.

(a) The occurrence of any one or more of the following matters constitutes an
“Event of Default” by Tenant under this Lease:

(i) failure by Tenant to pay Fixed Rent, Operating Cost Share Rent or Tax Share
Rent within ten (10) days after receipt of written notice of such failure to pay
on the due date.

(ii) failure by Tenant to pay Additional Rent within twenty (20) days after
receipt of written notice of such failure to pay when due;

(iii) failure by Tenant to observe or perform any other covenant, agreement,
condition or provision of this Lease, if such failure shall continue for thirty
(30) days after receipt of written notice from Landlord to Tenant, except that
if such default cannot be cured within such thirty (30) day period, it shall not
be considered a default if Tenant commences to cure such default within such
thirty (30) day period and proceeds diligently thereafter to seek to effect such
cure; or

(iv) Tenant’s abandonment of the Premises accompanied by Tenant’s failure to pay
Rent when due.

(b) If an Event of Default by Tenant occurs, Landlord shall have the remedies
set forth hereinbelow.

(i) Landlord may elect by notice to Tenant either to terminate this Lease or to
terminate Tenant’s possession of the Premises without terminating this Lease. In
either case, Tenant shall immediately vacate the Premises and deliver possession
to Landlord, and Landlord may repossess the Premises and may, at Tenant’s sole
cost, remove any of Tenant’s signs and any of its other property, without
relinquishing its right to receive Rent or any other right against Tenant

(ii) If Landlord terminates the Lease, Tenant shall pay to Landlord all Rent due
on or before the date of termination, plus Landlord’s reasonable estimate of the
aggregate Rent that would have been payable from the date of termination through
the Termination Date, reduced by the rental value of the Premises calculated as
of the date of termination for the same period, taking into account anticipated
vacancy prior to reletting, reletting expenses and market concessions, both
discounted to present value at the rate of five percent (5%) per annum. If
Landlord shall relet any part

 

21



--------------------------------------------------------------------------------

of the Premises for any part of such period before such present value amount
shall have been paid by Tenant or finally determined by a court, then the amount
of Rent payable pursuant to such reletting (taking into account vacancy prior to
reletting and any reletting expenses or concessions) shall be deemed to be the
reasonable rental value for that portion of the Premises relet during the period
of the reletting. If Landlord terminates Tenant’s right to possession without
terminating the Lease and Landlord takes possession of the Premises itself,
Landlord may relet any part of the Premises for such Rent, for such time, and
upon such terms as Landlord in its sole discretion shall determine, without any
obligation to do so prior to renting other vacant areas in the Building. Any
proceeds from reletting the Premises shall first be applied to the expenses of
reletting including redecoration, repair, alteration, advertising, brokerage,
legal, and other reasonably necessary expenses. If the reletting proceeds after
payment of expenses are insufficient to pay the full amount of Rent under this
Lease, Tenant shall pay such deficiency to Landlord monthly upon demand as it
becomes due. Any excess proceeds shall be retained by Landlord.

(iii) All of Landlord’s remedies under this Lease shall be in addition to all
other remedies Landlord may have at law or in equity. Waiver by Landlord of any
breach of any obligation by Tenant shall be effective only if it is in writing,
and shall not be deemed a waiver of any other breach, or any subsequent breach
of the same obligation, Landlord’s acceptance of payment by Tenant shall not
constitute a waiver of any breach by Tenant, and if the acceptance occurs after
Landlord’s notice to Tenant, or termination of the Lease or of Tenant’s right to
possession, the acceptance shall not affect such notice or termination.
Acceptance of payment by Landlord after commencement of a legal proceeding or
final judgment shall not affect such proceeding or judgment. Landlord may
advance such monies and take such other actions for Tenant’s account as
reasonably may be required to cure or mitigate any default by Tenant. Tenant
shall immediately reimburse Landlord for any such advance, and such sums shall
bear interest at twelve percent (12%) per annum. Landlord shall, however, use
reasonable efforts to mitigate its damages in the event of Tenant’s default.

(iv) EACH PARTY WAIVES TRIAL BY JURY IN THE EVENT OF ANY LEGAL PROCEEDING
BROUGHT BY THE OTHER. IN CONNECTION WITH THIS LEASE. EACH PARTY SHALL BRING ANY
ACTION AGAINST THE OTHER IN CONNECTION WITH THIS LEASE IN A FEDERAL OR STATE
COURT LOCATED IN WASHINGTON, CONSENTS TO THE JURISDICTION OF SUCH COURTS, AND
WAIVES ANY RIGHT TO HAVE ANY PROCEEDING TRANSFERRED FROM SUCH COURTS ON THE
GROUND OF IMPROPER VENUE OR INCONVENIENT FORUM.

28. Landlord’s Default; Rights and Remedies.

(a) The occurrence of the following constitutes an “Event of Default” by
Landlord under this Lease:

failure by Landlord to observe or perform any covenant, agreement, condition or
provision of this Lease, if such failure shall continue for thirty (30) days
after receipt of written notice from Tenant to Landlord, except that if such
default cannot be cured within such thirty (30) day period, this period shall be
extended, provided that Landlord commences to cure such default within such
thirty (30) day period and proceeds diligently thereafter to seek to effect such
cure, provided that in a situation requiring immediate response, Tenant need
only give Landlord such notice as is practical and reasonable under the
circumstances.

(b) If Landlord remains in default after the foregoing 30-day or longer period
has expired, Tenant shall have the right upon five (5) days’ written notice to
Landlord, to cure the default, and Landlord shall promptly reimburse Tenant for
all of Tenant’s costs and expenses incurred to cure the default, plus interest
thereon at twelve percent (12%) per annum.

 

22



--------------------------------------------------------------------------------

(c) If Landlord fails, within ten (10) days following Tenant’s written notice
setting forth the amounts payable from Landlord to Tenant pursuant to Paragraph
28(b), above, said amounts may, at Tenant’s election, be offset against Rent
next falling due under this Lease; provided, however, that unless Tenant shall
have obtained a final judgment against Landlord for such amounts, Tenant may not
offset against Rent more than ONE HUNDRED THOUSAND AND NO/100 DOLLARS
($100,000.00) during any Lease Year.

(d) Landlord shall have no personal liability under this Lease; its liability
shall be limited to its interest in the Project, and shall not extend to any
other property or assets of Landlord. In no event shall any officer, director,
employee, agent, shareholder, partner, member or beneficiary of Landlord be
personally liable for any of Landlord’s obligations hereunder.

29. Holding Over.

Should Tenant remain in possession of the Premises after the expiration of this
Lease, Landlord shall have the right but not the obligation to treat Tenant as a
tenant from month-to-month of the Premises, under all the terms and conditions
of this Lease except that Fixed Rent will then be one hundred twenty-five
percent (125%) of the applicable Fixed Rent prorated on a daily basis. Such
month-to-month tenancy may be terminated by either Landlord or Tenant as of the
end of any calendar month upon at least thirty (30) days prior written notice.
Nothing contained herein shall preclude Landlord from immediately commencing
eviction proceedings, or pursuing any other available claims, should Tenant,
without the prior written approval of Landlord, remain in possession of the
Premises after the expiration of the Lease term.

30. Quiet Enjoyment.

Landlord covenants that if and for so long as Tenant pays the Rent and performs
the covenants and conditions hereof, Tenant shall peaceably and quietly have,
hold and enjoy the Premises for the Term without interference by Landlord or
anyone claiming through Landlord.

31. Mutual Representation of Authority.

(a) Landlord and Tenant represent and warrant to each other that they have full
right, power and authority to enter into this Lease without the consent or
approval of any other entity or person and make these representations knowing
that the other party will rely thereon.

(b) The signatory on behalf of Landlord and Tenant further represent and warrant
that they have full right, power and authority to act for and on behalf of
Landlord and Tenant in entering into this Lease.

32. Real Estate Brokers.

(a) Tenant represents that Tenant has dealt with no real estate broker in
connection with this Lease and agrees to defend, indemnify and save harmless
Landlord against all claims, liabilities, losses, damages, costs and expenses
(including reasonable attorneys’ fees and other costs of defense) arising from
Tenant’s breach of this representation.

(b) Landlord represents that Landlord has dealt with no real estate broker in
connection with this Lease and agrees to defend, indemnify and save harmless
Tenant against all claims, liabilities, losses, damages, costs and expenses
(including reasonable attorneys’ fees and other costs of defense) arising from
Landlord’s breach of this representation.

33. Attorneys’ Fees.

In the event either party institutes legal proceedings against the other for
breach of or interpretation of any of the terms, conditions or covenants of this
Lease, the party against whom a judgment is entered, shall pay all reasonable
costs and expenses relative thereto, including reasonable attorneys’ fees of the
prevailing party.

 

23



--------------------------------------------------------------------------------

34. Estoppel Certificate.

(a) Tenant agrees, upon not less than thirty (30) days prior written request by
Landlord, to deliver to Landlord a statement in writing signed by Tenant
certifying (i) that this Lease is unmodified and in full force and effect (or if
there have been modifications, identifying the modifications); (ii) the date
upon which Tenant began paying Fixed Rent and the dates to which the Fixed Rent
has been paid; (iii) that, to the best of Tenant’s knowledge, the Landlord is
not in default under any provision of this Lease, or, if in default, the nature
thereof; and (iv) that there has been no prepayment of Fixed Rent other than
that provided for in this Lease.

(b) Landlord, upon not less than thirty (30) days prior written request from
Tenant, shall furnish a statement in writing to Tenant covering the matters set
forth in Paragraph 34(a), to the extent applicable to Landlord.

35. Recordable Memorandum.

Landlord and Tenant agree not to record this Lease, but each party agrees, upon
request by the other, to execute a memorandum of this Lease in recordable form
and in compliance with applicable law.

36. Option to renew.

(a) Provided that an Event of Default by Tenant shall not exist, either at the
time of exercising an option to renew or at the time the renewal period would
otherwise commence, and provided that Tenant shall not have assigned this Lease
or sublet any substantial portion of the Premises, either at the time of
exercising an option to renew or at the time the renewal period would otherwise
commence (except in the case of an assignment or sublease to a Tenant
Affiliate), Landlord hereby grants to Tenant the option to renew this Lease for
one period of five (5) years (the “Renewal Term”). Tenant shall exercise the
option to renew by giving Landlord written notice at least nine (9) months prior
to the expiration date of this Lease.

(b) The renewal shall be on the same terms and conditions, except that the Fixed
Rent for the Premises shall be adjusted to ninety-five percent (95%) of fair
market rent for the Premises.

(c) Within thirty (30) days after Tenant exercises its option to renew, Landlord
will advise Tenant of its determination of fair market rent for the renewal
term. If Landlord and Tenant cannot agree on the rental rate for the renewal
term within thirty (30) days of the date that Landlord provides Tenant with
Landlord’s determination of the new rent, then within thirty (30) days after
such failure to reach agreement, Landlord shall furnish to Tenant a notice in
writing (“Landlord’s Notice”) stating what Landlord perceives to be the fair
market rent projected to the commencement date of the renewal term. Landlord’s
Notice shall be accompanied by a statement from an independent MAI appraiser
stating the appraiser’s opinion a fair market rent and that it has been
determined in accordance with this Paragraph.

(d) If Tenant disagrees with the estimate of fair market rent submitted by
Landlord with Landlord’s Notice, then within thirty (30) days after receipt of
Landlord’s Notice, Tenant shall submit to Landlord an appraisal by an
independent MAI appraiser of fair market rent effective as of the commencement
date of the renewal term. Tenant’s notice shall be accompanied by a statement
from Tenant’s appraiser that the appraiser’s determination of fair market rent
has been determined in accordance with this Paragraph. If the higher estimate is
not more than one hundred five percent (105%) of the lower estimate, the new
rent shall be established as the average of the two appraisals. If not, the two
appraisers acting on behalf of Landlord and Tenant, shall, within fifteen
(15) days after Tenant’s appraisal has been submitted, jointly appoint a third
independent MAI appraiser (the “Referee”). If the two .appraisers are unable to
agree upon the selection of a Referee, then the Referee shall be selected within
fifteen (15) days thereafter by an arbitrator pursuant to the rules of the
American Arbitration Association.

 

24



--------------------------------------------------------------------------------

(e) The Referee shall, within thirty (30) days after appointment, render his
decision which decision shall be strictly limited to choosing one of the two
determinations made by the two appraisers chosen by Landlord and Tenant with
respect to fair market rent. The decision of the Referee shall be binding upon
Landlord and Tenant and shall constitute the Base Rental for the applicable
renewal term. Landlord and Tenant shall each pay for their own appraisal, and
the cost of the Referee shall be shared equally by Landlord and Tenant. In
determining fair market rent, the appraisers shall each take into account the
following: (i) the amount of space and length of term taken by the Tenant;
(ii) the credit worthiness and quality of Tenant; (iii) rent in comparable
office/flex-tech buildings in the Redmond, Washington market including, to the
extent applicable, concessions offered to new tenants such as free rent, tenant
improvement allowances, moving allowances and other such concessions;
(iv) building quality and location; (v) deducting any specialized tenant
improvements constructed in the Premises by Tenant at Tenant’s sole cost and
expense; and (vi) any other considerations which may be proper and relevant in
determining the fair market rent for the Premises.

37. Governing Law.

This Lease shall be construed and interpreted in accordance with the laws of the
State of Washington.

38. Notices.

Any notice by either party to the other shall be in writing and shall be deemed
to be duly given only if delivered personally or sent by registered or certified
mail return receipt requested, or overnight delivery service, to the following:

 

If to Tenant:

   Cingular Wireless    12555 Cingular Way    Alpharetta, GA 30004    Attn:
Corporate Real Estate    with a copy to:    Cingular Wireless    16661 NE 72nd
Way    Building 5    Redmond, WA 98052    Attn: Regional Real Estate Manager

If to Landlord:

   CarrAmerica Realty Operating Partnership. L.P.
10735 Willows Road NE, Suite 100    Redmond, WA 98052    Attn: Market Managing
Director

 

25



--------------------------------------------------------------------------------

   with a copy to:    CarrAmerica Realty Corporation 1850
K Street, NW    Suite 500    Washington, D.C. 20006    Attn: Legal Department

Notice shall be deemed to have been given on the date received, if delivered
personally, or by overnight delivery service, or, if mailed, three (3) business
days after the date marked.

39. Entire Agreement

This Lease constitutes the entire agreement between the parties, there being no
other terms, oral or written, except as herein expressed. No modification of
this Lease shall be binding on the parties unless it is in writing and signed by
both parties hereto.

40. Definitions.

The following definitions appear in the paragraphs indicated:

 

TERM    PARAGRAPH

Additional Rent

   3

Alterations

   14(a)

Building

   1(a)

Casualty

   16(a)

Commencement Date

   2(b)

Dish Equipment

   26

Event of Default

   27(a) & 28(a)

Expiration Date

   2(a)

Fixed Rent

   3(a)

Fixtures

   14(f)

Hazardous Substances

   9(b)

Included Capital Items

   11(a)

Initial Improvements

   5

Land

   1(a)

Landlord

   44

Landlord’s Notice

   36

Legal Requirements

   8(a)

Operating Cost Report

   3(b)(ii)

Operating Costs

   11(a)

Plans

   5

Premises

   1(a)

Project

   1(a)

Referee

   36(d)

Rent

   3(a)

Strategic Partners

   15(f)

Structural Repairs

   11(c)(i)

Substantial Taking

   17(a)

Taking

   17(a)

Tax Report

   3(b)(iii)

Taxes

   12(a)

Tenant Affiliate

   15(e)

Tenant’s Property

   6

Term

   2

UPS

   6

 

26



--------------------------------------------------------------------------------

41. Surrender.

Upon termination of this Lease or Tenant’s right to possession, Tenant shall
return the Premises to Landlord in good order and condition, reasonable wear and
tear and damage by casualty excepted.

42. Force Majeure.

Neither party shall be in default hereunder to the extent it is unable to
perform its obligations due to strike, labor shortage, governmental pre-emption
or prescription, national emergency, or any other cause of any kind beyond the
reasonable control of the party obligated to perform; provided, however, that
the foregoing shall not excuse any delay by either party in performance of its
monetary obligations hereunder.

43. Time of the Essence.

Time is of the essence of each provision of this Lease.

44. Definition of “Landlord.”

The term “Landlord” means only the owner of the Project and the lessor’s
interest in this Lease from time to time.

45. Captions. The captions used herein have no effect on the construction of
this Lease.

46. Successors and Assigns.

Subject to the provisions set forth herein relative to Tenant’s assignment or
subletting the Premises and the express limitations on the assignability of
certain rights of Tenant provided herein, the provisions of this Lease shall be
binding upon and inure to the benefit of the parties’ respective successors and
assigns.

47. Unrelated Business Income.

If Landlord is advised by its counsel at any time that any part of the payments
by Tenant to Landlord under this Lease may be characterized as unrelated
business income under the United States Internal Revenue Code and its
regulations, then Tenant shall enter into any amendment proposed by Landlord to
avoid such income, so long as the amendment does not require Tenant to make more
payments or accept fewer services from Landlord than this Lease provides.

48. Right of First Offer.

Provided that (a) the Lease shall be in full force and effect, (b) no Event of
Default by Tenant shall have occurred and be continuing, and (c) Tenant shall
not have assigned its interest in the Lease or sublet all of the Premises
(except in the case of an assignment or sublease to a Tenant Affiliate),
Landlord agrees that if Landlord desires during the Term to sell the Project
separately from any other property then owned by Landlord, Tenant shall have the
right of first offer to purchase the Project (“Right of First Offer”), in
accordance with the terms hereof.

 

27



--------------------------------------------------------------------------------

(a) Landlord shall give Tenant written notice of Landlord’s desire to sell the
Project (the “First Offer Notice”), which notice shall include the purchase
price and essential business terms upon which Landlord is willing to sell the
Project. Tenant shall have ten (10) business days following the effective date
of the First Offer Notice within which to accept, by written notice to Landlord,
the terms contained therein. In the event Tenant accepts the terms of the First
Officer Notice, the parties shall proceed to close the sale of the Project to
Tenant in accordance with its terms.

(b) Time is of the essence hereof. If Tenant fails for any reason to respond to
the First Offer Notice within such ten business days, the terms contained in the
First Offer Notice shall be deemed rejected.

(c) Notwithstanding the remaining terms hereof, the right of first offer
contained in this paragraph 48 shall not apply in the case of any sale,
transfer, or conveyance of the Project to any parent, subsidiary, successor by
merger or reorganization, or affiliate of the Landlord; provided, however, that
in any such instance, the transferee shall take the Project subject to the
remaining terms hereof As used herein, “affiliate” shall mean a person or entity
controlling, controlled by, or under common control with Landlord. The right of
first offer contained herein shall not be binding upon any figure lender of
Landlord holding a mortgagee’s, deed of trust beneficiary’s, and/or other
security interest in the Project.

IN WITNESS WHEREOF, the parties hereto have duly executed this Lease as of the
day and year first above written.

 

LANDLORD:

 

CarrAmerica Realty Operating Partnership, L.P.,

a Delaware limited partnership

   

TENANT:

 

New Cingular Wireless PCS, LLC.,

a Delaware limited liability company

  By:   CarrAmerica Realty Corporation,     By:   /s/ Ron Cook     Its general
partner     Print Name: Ron Cook     By:   /s/ Clete Casper         Print Name:
Clete Casper         Print Title: Managing Director    

 

28